DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benzien (D833,723). 
With respect to claims 13-15, Benzien discloses a shoe sole (outsole, see figures 1-5) comprising: a protrusion (see the shuriken outline shaded in grey in figures 6-7) having a ground contact surface (explicit to outsoles); and a recess (opening surrounded by the shuriken grey outline) having a recessed surface with respect to the protrusion (see figures 6-7), the recess having a groove (the shuriken groove shown with hidden line) formed at a center of the recess, the groove having at least one groove arm (the groove shown with hidden lines in figures 6-7 has three arms forming the shuriken shape) formed at the center of the recess; wherein the at least one groove arm includes three groove arms each extending radially from the center of the recess (see figures 6-7); and the shoe sole further comprising a plurality of recesses, each of the recesses includes a corresponding groove having at least one groove arm (see figures 1-5).
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (D840,138) in view of Tsang (US 9,504,293).
With respect to claim 1, Brown et al. discloses a shoe sole (see figures 1-8) comprising: a bottom surface including a plurality of grooves (gaps formed between protrusions, see figures 1-2)  arranged in a longitudinal direction of the shoe sole for engaging front and rear engagement parts formed parallel to a pedal shaft of a bicycle pedal (intended use limitation); and a protrusion (protrusions formed between gaps, see figures 1-2) having a ground contact surface between the grooves adjacent in the longitudinal direction, the protrusion (protrusion under the thumb ball of the wearer’s foot (see annotated figure 2 below) has a width in the longitudinal direction on an inner side (medial/left side, see figure 7) in the left-right direction with respect to both feet of a wearer that is wider than a width in the longitudinal direction on an outer side (lateral/right side) in the left-right direction with respect to both feet of the wearer. Brown et al. does not disclose the protrusion having a first recess located in the center of the protrusion. Tsang discloses a shoe sole having a plurality of grooves (22, 23, 24, see figure 2A), a plurality of protrusions in between the grooves, wherein the protrusions have a recess (49) located in a center of the protrusions. Therefore, it would have been obvious to one of ordinary skill in the art to provide a recess located in a center of the protrusion of Brown et al. as taught by Tsang so that in response to force induced by a wearer of a shoe including the outsole element, raised regions of the outsole element may be deformed for better stability.
With respect to claims 2-3 and 6, Brown et al. as modified by Tsang discloses wherein the plurality of grooves includes at least one first groove (see annotated figure 2 below) formed so that a center line extends in the left-right direction that is perpendicular to a sole center line of the shoe sole in the longitudinal direction, and a plurality of second grooves disposed respectively before and after the first groove (see annotated figure 2 below) and formed so that center lines of second grooves extend across the left-right direction, and the center lines of the plurality of the second grooves on a front side of the first groove being inclined rearwardly towards the outer side in the left-right direction with respect to both feet of the wearer, and the center lines of the plurality of the second grooves on a rear side of the first groove being inclined forwardly towards the outer side in the left-right direction with respect to both feet of the wearer, the first groove being disposed in a region including spaced 20% to and including spaced 50% of a total length of the shoe sole from a front end of the shoe sole (see annotated figure 2 below); wherein the first groove is arranged in a region corresponding to a thumb ball of the wearer's foot; and an upper part (see figures 1 & 3) coupled to the shoe sole.
 Brown et al./Tsang as modified above discloses the groove to be inclined at an angle. Brown et al./Tsang does not disclose the specific angle of inclinations. It would have been obvious to one of ordinary skill in the art to modify the angle of inclination of the grooves of Brown et al./Tsang as claimed since it has been held that discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 4-5, Brown et al./Tsang as modified above discloses that the center lines of the second grooves can be inclined at an angle including 1 degree to and including 3 degrees with respect to the center line of the first groove.

Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al./Tsang as applied to claims 1-6 above, and further in view of Benzien. Brown et al./Tsang has modified above discloses all the limitations of the claims except for the recess having three recessed arms. Benzien discloses a shoe sole (outsole, see figures 1-5) comprising: a protrusion (see the shuriken outline shaded in grey in figures 6-7) having a ground contact surface (explicit to outsoles); and a recess (opening surrounded by the shuriken grey outline) having a recessed surface with respect to the protrusion (see figures 6-7), the recess having a groove (the shuriken groove shown with hidden line) formed at a center of the recess, the groove having at least one groove arm (the groove shown with hidden lines in figures 6-7 has three arms forming the shuriken shape) formed at the center of the recess; wherein the at least one groove arm includes three groove arms each extending radially from the center of the recess (see figures 6-7); and the shoe sole further comprising a plurality of recesses, each of the recesses includes a corresponding groove having at least one groove arm (see figures 1-5). It would have been obvious to one of ordinary skill in the art to modify the shape of the recess of Brown et al./Tsang to have three arms as taught by Benzien. The motivation for doing so would be to alter the traction characteristic of the outsole.
With respect to claims 7-12, the combination of Brown et al./Tsang/Benzien discloses wherein the first recess has at least one recessed arm (the groove shown with hidden lines in figures 6-7 has three arms forming the shuriken shape) extending radially from a center of the first recess; wherein the at least one recessed arm includes three recessed arms each extending radially from the center of the first recess; wherein the first recess includes an annular groove having at least one groove arm formed at the center of the first recess; wherein the at least one groove arm includes three groove arms each extending radially from the center of the first recess (see figures 6-7 of Benzien); wherein the shoe sole further comprises a plurality of protrusions that are identical to the protrusion, the shoe sole having a posterior foot area that is free of the plurality of protrusions (Tsang discloses that the posterior foot area can be free of the plurality of protrusions); and wherein the plurality of protrusions and the protrusion are first protrusions, the shoe sole further including a plurality of second protrusions, each of the second protrusions having a second recess and is free of an annular groove (Tsang discloses protrusions that are free of annular groove).


    PNG
    media_image1.png
    739
    525
    media_image1.png
    Greyscale




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference as applied and/or combined in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/12/2022